Exhibit 10.33

EMPLOYMENT AGREEMENT

between

MAXIM INTEGRATED PRODUCTS, INC.,

a Delaware Corporation

and

TUNC DOLUCA

SEP 30, 1993



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

1.      Employment

   1

2.      Noncompetition

   1

3.      Compensation of Employee

   2

4.      Expense Reimbursement

   2

5.      Stock Options

   2

6.      Proprietary Information and Inventions

   2

7.      Termination by Company

   2

8.      Termination by Employee

   3

9.      Arbitration

   5

10.    Assignment and Binding Effect

   7

11.    Notices

   7

12.    Choice of Law

   7

13.    Integration

   7

14.    Amendment

   7

15.    Termination of Agreement

   7

16.    Waiver

   8

17.    Severability

   8

18.    Interpretation; Construction

   8



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of SEP 30, 1993 by and between Maxim Integrated Products, Inc., a Delaware
corporation (the “Company”), and TUNC DOLUCA (“Employee”).

RECITALS:

A. The Company and the Employee wish to set forth the terms and conditions of
the Employee’s continued employment by the Company.

B. The Company would like to retain Employee’s services as a consultant to the
President of the Company following Employee’s termination of employment with the
Company in exchange for making health insurance coverage (medical and dental)
available to Employee and his spouse and dependents, if any, following his
termination of employment.

AGREEMENT:

In consideration of the foregoing and of the mutual covenants and conditions
herein contained, the parties hereto agree as follows:

1. Employment.

1.1. Employee is the VICE PRESIDENT of the Company at this time and shall serve
in that or in such other function as may be assigned from time to time by the
Company and shall perform the duties customarily associated with such function
from time to time and at such place or places as the Company shall reasonably
designate or as shall be reasonably appropriate and necessary in connection with
such employment. This Agreement shall not affect the Company’s right to demote
or promote Employee or to change Employee’s function within the Company.

1.2. Employee will to the best of Employee’s ability, devote his best efforts
and substantially all of his business time and attention to the performance of
his duties hereunder and the business and affairs of the Company.

1.3. Employee will duly, punctually and faithfully perform and observe any and
all rules and regulations which the Company may now or shall hereafter establish
governing the conduct of its business.

2. Noncompetition. During the period of Employee’s employment with the Company
and during the period in which Employee is a consultant to the President of the
Company, Employee shall not engage in competition with the Company, either
directly or indirectly, in any manner or capacity, as adviser, principal, agent,
partner, officer, director, employee, member of any association or otherwise, in
any phase of the business of developing, manufacturing or marketing products
which are in the same field as, or which otherwise compete with, the products or

 

1



--------------------------------------------------------------------------------

proposed products of the Company. Ownership by Employee, as a passive
investment, of less than one percent (1%) of the outstanding shares of capital
stock of any corporation with one or more classes of its capital stock listed on
a national securities exchange or publicly traded in the over-the-counter market
shall not constitute a breach of this section.

3. Compensation of Employee

3.1. As of the date of this Agreement, the Company pays Employee a base salary
of ONE HUNDRED THIRTY FOUR THOUSAND Dollars ($134,000) per year, payable in
installments consistent with the Company’s normal payroll practices for its
employees.

3.2. The Company will consider raising Employee’s salary from time-to-time, but
any decision in respect thereof shall be at the Company’s sole discretion.

3.3. Employee’s performance shall be reviewed by the Company on a periodic basis
(but not less than once in each fiscal year) and the Company may, in its sole
discretion, award such bonuses to Employee as shall be appropriate or desirable
based on Employee’s performance.

3.4. All of Employee’s compensation shall be subject to customary withholding
taxes and any other employment taxes as are commonly required to be collected or
withheld by the Company.

3.5. For so long as Employee is employed by the Company, Employee shall be
entitled to fringe benefits, vacation and holidays in accordance with the
Company’s standard employment policies and practices for all employees.

4. Expense Reimbursement. The Company shall reimburse Employee from time to
time, in accordance with its normal practice and subject to its normal policies
and procedures as to expense reimbursement, for all reasonable and necessary
travel expenses, disbursements and other reasonable and necessary incidental
expenses incurred by him on behalf of the Company in the performance of his
duties hereunder.

5. Stock Options. In consideration of the services performed and to be performed
by Employee for the Company, pursuant to the Company’s stock option plans, the
Company has granted to Employee options to purchase common shares of the Company
as summarized on Exhibit A hereto.

6. Proprietary Information and Inventions. Employee has previously executed a
Proprietary Information and Inventions Agreement attached hereto as Exhibit B.
The terms of said agreement are incorporated by reference in this Agreement, and
Employee hereby confirms his agreement to be bound thereby.

7. Termination by Company. This Agreement does not grant the Employee any right
or entitlement to be retained by the Company, and shall not affect or prejudice
the Company’s right to discharge the Employee in accordance herewith. The
Company may terminate Employee’s employment either for cause or other than for
cause.

 

2



--------------------------------------------------------------------------------

7.1. Termination With Cause. The Company may terminate Employee’s employment
with Company at any time for cause, immediately upon notice to Employee of the
circumstances leading to such termination for cause. In the event that
Employee’s employment is terminated for cause, all compensation and benefits,
except benefits provided by law (e.g., COBRA health insurance continuation
benefits), will immediately cease to accrue, and all compensation and benefits
accrued through the date of termination shall be paid promptly to Employee as
required by law. The date of termination shall be the date upon which notice of
termination is given. The Company shall have no further obligation to pay
severance of any kind nor to make any payment in lieu of notice; and neither
Employee nor the Company shall have any obligations under Section 8 below.

7.2. Termination With Cause. The Company may terminate Employee’s employment
with the Company at any time, upon advance written notice to the Employee,
without cause. Such notice shall specify the effective date of termination.
Notice or severance payments in lieu of notice shall be in accordance with the
Company’s normal policy or as mutually agreed between Company and Employee.
Except for any such severance payments and except benefits provided by law
(e.g., COBRA health insurance continuation benefits), all compensation and
benefits will immediately cease to accrue after the effective date of
termination; and neither Employee nor the Company shall have any obligations
under Section 8 below. All compensation and benefits accrued through the date of
termination shall be paid promptly to Employee as required by law.

7.3. Definition of Cause. For purposes of this Agreement, “cause” shall mean:
(a) actions not specifically authorized by an officer senior to Employee that
are knowingly for the pecuniary benefit of Employee or members of his family,
and that materially and adversely affect the business or affairs of the Company
or any subsidiary or affiliate thereof; (b) willful and material violation of
Company policies or procedures; (c) the commission by Employee of an act
involving embezzlement or fraud against the Company or commission or conviction
of a felony or of any crime involving moral turpitude; or (d) the repeated use
by Employee of either (i) alcohol or (ii) an illegal substance (other than under
a physician’s prescription) in a manner which impairs his carrying out his
duties.

8. Termination by Employee. This Agreement shall not interfere in any way with
Employee’s right to terminate his employment with the Company at any time, upon
at least one hundred twenty (120) days advance written notice.

8.1 Post-Employment Consultation. In the event Employee terminates his full-time
employment with the Company in accordance with Section 8 and provides in his
written notice of termination notice to the President of the Company or the
Board of Directors that he is willing and able to act as a consultant to the
President of the Company on terms to be mutually agreed upon, the Company will
make Health Insurance Coverage available to Employee and his spouse and/or
dependents, if any, in accordance with this Section 8. The compensation and

 

3



--------------------------------------------------------------------------------

other terms of such consultancy shall, unless otherwise agreed provide for
part-time consulting (up to one (1) day per month) at compensation equal to at
least five percent (5%) of Employee’s base salary at time of termination.

8.2 Health Insurance Coverage. For purposes of this Agreement, Health Insurance
Coverage shall mean coverage under any group health plan(s), as defined in
Section 5000(b)(1) of the Internal Revenue Code of 1986, as amended (the “Code”)
that the Company maintains for its employees and that is available to
consultants to the President of the Company. Health Insurance Coverage shall be
the same as the group health plan coverage the Company provides its employees.
In the event the group health plan coverage provided to employees of the Company
changes, Health Insurance Coverage shall change in the same manner. A change to
group health plan coverage includes, but is not limited to, a change in covered
medical expenses, a change in deductibles, copayments or coverage limits, and a
change in the insurance provider. In the event the Health Insurance Coverage is
to be provided under a new insurance contract, the Company will include
consultants to the President of the Company among those eligible for coverage
under such contract.

8.3 Cost of Health Insurance Coverage.

(a) During the ten (10) year period following Employee’s notice of willingness
and ability to act as a consultant to the President pursuant to Section 8.1
above, Employee shall be required to pay the same amount for the Health
Insurance Coverage as a similarly situated full-time employee would be required
to pay for coverage under the Company’s group health plan(s). The amount
Employee is required to pay for Health Insurance Coverage shall be adjusted in
the same amount and at the same time as the amount employees of the Company are
required to pay for similar coverage under the Company’s group health plan(s).
Employee shall pay his cost for the Health Insurance Coverage not less
frequently than monthly by submitting a personal check for the appropriate
amount to the Company.

(b) After the expiration of the ten (10) year period covered by Section 8.3(a),
Employee shall be required to reimburse the Company for the Health Insurance
Coverage in an amount equal to the cost to the Company of covering an employee
with similar coverage under the Company’s group health plan(s). Such
reimbursement shall be paid not less frequently than monthly by personal check.

8.4 Spousal Coverage. In the event of Employee’s death while receiving Health
Insurance Coverage, Employee’s spouse, if any, shall be eligible for Health
Insurance Coverage until her death so long as she pays for the Health Insurance
Coverage in an amount equal to the cost of coverage under the Company’s group
health plan(s) for an employee with identical coverage.

8.5 Disability of Employee. In the event Employee becomes disabled while
receiving Health Insurance Coverage, Employee shall be deemed to be a consultant
to the President of the Company during Employee’s disability. For purposes of
this Agreement, “disabled” means Employee is incapacitated or disabled by
accident, sickness or otherwise so as to render him mentally or physically
incapable of performing the services required of him as a consultant to the
President of the Company.

 

4



--------------------------------------------------------------------------------

8.6 Termination of Coverage. Employee’s and his spouse’s and/or dependent’s, if
any, Health Insurance Coverage shall terminate upon the occurrence of the
earliest of the following events:

 

  (a)

Employee again becomes an employee of the Company eligible for coverage under
the Company’s group health plans;

 

  (b)

Employee becomes a full-time employee of another company or a part-time employee
of another company in which he is eligible for coverage under that company’s
health plan;

 

  (c)

Employee breaches Section 2 of this Agreement regarding noncompetition;

 

  (d)

Employee elects to terminate this Agreement in accordance with Section 15 of
this Agreement;

 

  (e)

Employee is able, but unwilling to act as a consultant to the President of the
Company;

 

  (f)

Employee does not pay the cost of Health Insurance Coverage for three
(3) months; or

 

  (g)

the Company does not provide group health plan coverage to its employees.

Employee agrees to notify the Company in writing of the occurrence of any of the
events described in (b) through (e), above. The Company agrees to notify
Employee in writing of the occurrence of any of the events described in (f) and
(g), above.

In the event, Employee’s and his spouse’s and/or dependent’s, if any, Health
Insurance Coverage terminates in accordance with the previous paragraph,
Employee and his spouse and/or dependents, if any, shall be offered COBRA health
insurance continuation benefits to the extent required by Section 4980B(f) of
the Code.

9. Arbitration. Any and all claims, disputes or controversies, whether of law or
fact of any nature whatsoever, arising from or respecting the termination of
this Agreement shall be decided exclusively by arbitration by the Judicial
Arbitration and Mediation Service (“JAMS”) in accordance with the rules and
regulations of the American Arbitration Association (“AAA”), or by any other
body mutually agreed upon by the parties. Pre-arbitration discovery shall be
permitted at the request of either party under appropriate protection for
proprietary and confidential business information.

 

5



--------------------------------------------------------------------------------

Before filing a demand for arbitration, a party must send the other party
written notice identifying the matter in dispute and invoking the procedures in
this paragraph. Such written notice shall be sent promptly after the party knew
or reasonably should have known of an alleged violation of this Agreement.
Within fifteen (15) days after such written notice is given, one or more
principals of each party shall meet at a mutually agreeable location in
Sunnyvale, California, for the purpose of determining whether they can resolve
the dispute themselves by written agreement. If the parties fail to resolve the
dispute by written agreement within the fifteen (15) day period, the complaining
party may then initiate the arbitration process by filing a demand with JAMS or
such other body as the parties may agree upon. Nothing in this paragraph shall
prevent a party from seeking temporary equitable relief, from JAMS or such other
body as the parties may mutually agree upon, during the fifteen (15) day period
if necessary to prevent irreparable harm.

The arbitrator shall be selected as follows: The Company and the Employee shall
each alternately strike a name from a list of seven arbitrators supplied by
JAMS, or by such other body as the parties may agree upon. Once the list of
names is received, neither party may insist upon using a different source of
arbitrators. The remaining named person shall be the arbitrator of the matter.
Either party may disqualify any individual arbitrator who is a present or past
employee, owner, or consultant to the opposing party or a competing
organization. Arbitration shall take place at Sunnyvale, California or any other
location mutually agreeable to the parties. At the request of either party,
arbitration proceedings will be conducted in the utmost secrecy and, in such
case, all documents, testimony and records shall be received, heard and
maintained by the arbitrator in secrecy under seal, available for inspection
only by the Company, Employee, their respective attorneys, and their respective
experts, consultants or witnesses who shall agree, in advance and in writing, to
receive all such information confidentially and to maintain such information in
secrecy, and make no use of such information except for the purposes of the
arbitration, until such information shall become generally known.

The arbitrator shall be able to decree any and all relief of an equitable
nature, including but not limited to such relief as a temporary restraining
order, a temporary injunction, or a permanent injunction, and shall also be able
to award compensatory damages, with or without an accounting and costs. However,
the arbitrator shall not be able to award punitive or exemplary damages. The
arbitrator shall award reasonable attorneys fees, costs and disbursements to the
party in the proceeding determined by the arbitrator to be the prevailing party.
The decree or judgment of an award rendered by the arbitrator shall not be
appealable and may be entered in any court having jurisdiction over the parties.

Reasonable notice of the time and place of arbitration shall be given to persons
other than the parties, if such notice is required by law, in which case such
persons or their authorized representatives shall have the right to attend or
participate in the arbitration hearing in such manner as the law shall require.
If any action is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which that party may
be entitled.

 

6



--------------------------------------------------------------------------------

10. Assignment and Binding Effect. This Agreement shall be binding upon and
inure to the benefit of Employee and Employee’s heirs, executors, administrators
and legal representatives. As the services and duties to be performed by
Employee are personal, neither this Agreement nor any rights or obligations
under this Agreement shall be assignable by Employee. This Agreement shall be
binding upon and inure to the benefit of the Company and its successors, assigns
and legal representatives. This Agreement shall be assignable by the Company to
any successor entity to the Company, or any entity controlled by or under common
control with the Company.

11. Notices. All notices or demands of any kind required or permitted to be
given by the Company or Employee under this Agreement shall be given in writing
and shall be personally delivered (and receipted for) or mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

  (i)

If to the Company:

President

Maxim Integrated Products, Inc.

120 San Gabriel Drive

Sunnyvale, CA 94086

 

  (ii)

If to Employee:

TUNC DOLUCA

[address]

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either party may change its address for notices by giving notice to the other
party in the manner specified in this section.

12. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California.

13. Integration. This Agreement, together with the Proprietary Information and
Inventions Agreement and the stock option agreements, is the entire agreement of
the parties with respect to the subject matter of this Agreement, and supersedes
all prior oral and written employment agreements or arrangements between the
parries.

14. Amendment. This Agreement cannot be amended or modified except by a written
agreement signed by Employee and the Company.

15. Termination of Agreement. This Agreement shall terminate when Employee is no
longer employed by the Company and Employee and his spouse and/or dependents, if
any, are no longer eligible for Health Insurance Coverage under Section 8 of
this Agreement. In any event, the parties may mutually agree at any time to
terminate this Agreement upon such terms and conditions as may be agreed upon in
writing.

 

7



--------------------------------------------------------------------------------

16. Waiver. No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the party
against whom the waiver is claimed, and any waiver of any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.

17. Severability. The unenforceability, invalidity or illegality of any
provision of this Agreement shall not render any other provision of this
Agreement unenforceable, invalid or illegal.

18. Interpretation; Construction. The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Employee has been encouraged, and has had the opportunity, to
consult with his own independent counsel and tax advisors with respect to the
terms of this Agreement. The parties acknowledge that each party and its counsel
has reviewed and revised, or had an opportunity to review and revise, this
Agreement, and the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MAXIM INTEGRATED PRODUCTS, INC.

By:

 

/s/ John F. Gifford

Its:

 

 

/s/ Tunc Doluca 9/30/94

 

 

8